 

 

meh

Case 7:18-cv-11124-NSR Document 19 Filed 01/28/20 Page 1 of 1

TRIVELLA & FORTE,LLP | viel Ceetvy

is
ATTORNEYS AT LAW on Jan. 36, 070°
1311 MAMARONECK AVENUE, SUITE 170 GA pngel sime Sie. Cov aso

WHITE PLAINS, NEW YORK 10605 5 cobmit @
TELEPHONE (914) 949-9075 ore diveckte +e ‘ oe
FACSIMILE (914) 949-4752 Lomplted Case (Namage

cChamoers ew OF

Plan te
January 28, 2020 Celo. 3, 2020

VIA ECE \oelore © | |

Hon, Nelson S. Roman Chore of the Covet cosgvesed

United States Courthouse | 45 depmin ake re protec.

300 Quarropas St., Ctrm 218 a

White Plains, NY 10601-4150 Choe 19) & mk
Tyeted ' Jen. 2§

Re: Gonzalez et al v. Fresh Start Painting Corp. SO ORDERED: >
Case No, 18-cvy-11124-NSR ain oe
Request to Adjourn 1/30/20 Initial Conference (On Consent) a pe

. HON. NELSONS. ROMAN

Dear Judge Roman: UNITED STATES DISTRICT JUDGE

  

 

This office is counsel to Defendant. I write with consent of counsel for Plaintiffs to
request an adjournment of the Initial Conference. The reason for the request is that your
undersigned is attempting to complete depositions in another matter pursuant to a court ordered
deadline of 1/31/20, and I am otherwise scheduled to attend the NYSBA House of Delegates
meeting this Friday.

 

This is the first request to adjourn the conference. Counsel propose the following dates:
2/6/20 and 2/14/20.'

Counsel for Plaintiffs advises that she is otherwise in the process of sending me a
proposed discovery worksheet.

Thank you for your consideration of this request.
Respectfully submitted,
TRIVELLA & FORTE, LLP
/s/ Arthur J. Muller TIT

BY: ARTHUR J. MULLER HI

/

by

laintiffs’ Counsel (via ECF)

i

[2

i

i
|
[

 

' T note I am scheduled to start trial in the Eastern District on 2/10/20. It is presently unclear whether
continuing days for trial will be scheduled on 2/14/20,

 

 
